Exhibit 10.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HERBALIFE LTD.

EXECUTIVE INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

HERBALIFE LTD.

EXECUTIVE INCENTIVE PLAN

1. Purpose. The purpose of this Herbalife Ltd. Executive Incentive Plan (the
“Plan”) is to enable Herbalife Ltd. (the “Company”) to attract, motivate, reward
and retain its executive officers by providing such individuals with incentive
compensation based upon the success of the Company.

2. Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:

(a)  “Award” means an opportunity granted to a Participant under Section 5 to
receive an amount under the Plan.

(b)  “Board” means the Board of Directors of the Company.

(c)  “Certification” shall have the meaning set forth in Section 5(c).

(d) “Chief Executive Officer” means the chief executive officer of the Company,
or the person performing the function of the principal executive office of the
Company, as of the end of the year.

(e) “Code” means the Internal Revenue Code of 1986, as amended, or the
corresponding provisions of any successor statute.

(f)  “Committee” means the Compensation Committee of the Board, or such other
committee of the Board as may from time to time be designated by the Board to
administer the Plan pursuant to Section 4.

(g) “Covered Employee” means, with respect to any year, the Chief Executive
Officer, any other executive of the Company or of any Subsidiary who is a
“covered employee” within the meaning of Section 162(m) of the Code, or any
successor provision thereto, and any other executive of the Company.

(h) “Maximum Payment” shall have the meaning set forth in Section 5(b).

(i)  “Participant” means any executive of the Company or of a Subsidiary of the
Company selected by the Committee pursuant to Section 5(a) to receive an Award
under this Plan with respect to any given Year. A Participant may be a person
who becomes an executive during the Year.

(j)  “Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee:
(i) cash flow (before or after dividends), (ii) earnings per share (including
earnings before interest, taxes, depreciation and amortization), (iii) stock
price, (iv) return on equity, (v) total stockholder return, (vi) return on
capital (including return on total capital or return on invested capital),
(vii) return on assets or net assets, (viii) market capitalization,
(ix) economic value added, (x) debt leverage (debt to capital), (xi) revenue
(including adjusted revenue, volume points, net sales and analogous financial
measures), (xii) income or net income, (xiii) operating income, (xiv) operating
profit or net operating profit, (xv) operating margin or profit margin,
(xvi) return on operating revenue, (xvii) cash from operations,
(xviii) operating ratio, (xix) operating revenue, or (xx) customer service.

 (k) “Shares” means the Company’s common shares, par value $.001, or a
stock-based award, issued pursuant to and subject to the limitations of the
Herbalife Ltd. 2004 Stock Incentive Plan or another stockholder-approved plan of
the Company.

(l) “Subsidiary” means any corporation of which the Company owns directly or
indirectly at least a majority of the outstanding shares of voting stock.

(m) “Year” means a fiscal year.

3. Eligibility. The individuals entitled to participate in the Plan shall be the
Company’s Chief Executive Officer and such other Participants as shall be
selected from time to time by the Committee.

4. Administration.

(a) Composition of the Committee. The Plan shall be administered by the
Committee, as appointed from time to time. The Board shall fill vacancies on,
and from time to time may remove or add members to, the Committee. The Committee
shall act pursuant to a majority vote at a meeting or unanimous written consent.
The Committee shall consist of two or more directors, each of whom is an
“outside director” as such term is defined under Section 162(m) of the Code.

(b) Powers of the Committee. The Committee shall have full power and authority,
subject to the provisions of the Plan and subject to such orders or resolutions
not inconsistent with the provisions of the Plan as may from time to time be
adopted by the Board, to: (i) select the Participants to whom Awards may from
time to time be granted hereunder; (ii) determine the terms of an Award and
whether an Award shall be paid in cash or Shares, not inconsistent with the
provisions of the Plan; (iii) determine the time

--------------------------------------------------------------------------------

when Awards will be made; (iv) certify whether and the extent to which
Performance Criteria have been satisfied in respect of a Year; (v) interpret and
administer the Plan; (vi) correct any defect, supply any omission or reconcile
any inconsistency in the Plan in the manner and to the extent that the Committee
shall deem desirable to carry it into effect; (vii) establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for administration
of the Plan.

(c) Decisions of the Committee. All decisions, determinations and
interpretations by the Committee regarding the Incentive Plan shall be final and
binding on all covered individuals who are participants under the Incentive
Plan. The Committee shall consider such factors as it deems relevant to making
such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any director, officer or employee
of the Company and such attorneys, consultants and accountants as it may select.
A covered individual or other person claiming any benefits under the Incentive
Plan may contest a decision or action by the Committee with respect to such
person or an actual or potential incentive under the Incentive Plan only on the
grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

(d) Delegation of Authority. To the extent not inconsistent with the applicable
provisions of Section 162(m) of the Code, the Committee may delegate to a
subcommittee or to one or more officers of the Company or any of its
Subsidiaries the authority to take actions on its behalf pursuant to the Plan.

5. Awards

(a) Establishment of Incentive Program. Not later than 90 days after the
commencement of each Year, the Committee may establish, in writing, the
incentive program under this Plan for the Year by determining the performance
bonus amount payable to each Participant pursuant to an Award under this Plan,
which amount shall be based on one or more Performance Criteria and/or the level
of achievement with respect thereto. The Committee shall for each Year, within
such 90-day period, select (i) the target bonus amount for each Participant,
(ii) the relevant Performance Criteria and their respective targets and
(iii) the bonus amounts payable depending upon if and the extent to which the
targets for such Performance Criteria are realized. In its sole discretion, the
Committee may also reduce, but may not increase, an individual’s incentive
calculated under an Award.

(b) Maximum Payment for Covered Employees. Notwithstanding any other provision
of the Plan to the contrary, the maximum amount payable under an Award to any
Covered Employee for any Year (such amount, the “Maximum Payment”) shall not
exceed $5,000,000.

(c)  Certification. As soon as reasonably practicable following the conclusion
of each Year, the Committee shall certify, in writing, if and the extent to
which the Performance Criteria have been satisfied as and to the extent required
by Section 162(m) of the Code (the “Certification”).

(d) Payment of Awards. Following the Certification, the Committee shall
determine the amount, if any, actually to be paid under an Award to a
Participant. The amount payable to a Covered Employee shall not exceed the
Maximum Payment. The actual amount of the Award determined by the Committee for
a Year shall be paid to each Participant at such time as determined by the
Committee in its discretion. Awards shall be paid in cash or, in the Committee’s
discretion, in Shares, or any combination thereof.

6. Generally Applicable Provisions

(a) Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan in whole or in part and, if
suspended or terminated, may reinstate any or all of its provisions, except that
without the consent of the Participant, no amendment, suspension or termination
of the Plan shall be made which materially adversely affects Awards previously
made to the Participant. Notwithstanding the foregoing, no amendment which is
material for purposes of shareholder approval imposed by applicable law,
including the requirement of Section 162(m) of the Code, shall be effective in
the absence of action by the shareholders of the Company.

(b) Section  162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company or
its Subsidiaries of the payment of Awards to Covered Employees.

(c) Section 409A of the Code. This Plan is not intended to be a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code and
shall be administered and interpreted to ensure that no Award under the Plan
provides for a “deferral of compensation” within the meaning of Section 409A of
the Code.

(d) Tax Withholding. The Company or any Subsidiary shall have the right to make
all payments or distributions pursuant to the Plan to a Participant, net of any
applicable Federal, State and local taxes required to be paid or withheld. The
Company or any Subsidiary shall have the right to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant shall fail to make such tax payments as
are required, the Company or any Subsidiary shall, to the extent permitted by
law, have the

 

--------------------------------------------------------------------------------

right to deduct any such taxes from any payment of any kind otherwise due to
such Participant or to take such other action as may be necessary to satisfy
such withholding obligations.

(e)  Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Participant the right to
continue in the employment of the Company or any Subsidiary or affect any right
that the Company or any Subsidiary may have to terminate the employment of (or
to demote or to exclude from future Awards under the Plan) any such Participant
at any time for any reason. No Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants under the Plan.

(f) Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

(g)  Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

(h)  Construction. All references in the Plan to “Section” or “Sections,” are
intended to refer to the Section or Sections, as the case may be, of the Plan.
As used in the Plan, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”

(i) Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company or any Subsidiary.

(j) Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

(k) Effective Date of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of a majority of the shares voting at a duly
constituted meeting of the shareholders of the Company. The Plan shall be null
and void and of no effect if the foregoing condition is not fulfilled.

(l) Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 